UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21236 Dreyfus Stock Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 09/30 Date of reporting period: 06/30/16 The following N-Q relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, a different N-Q reporting requirement. A separate N-Q Form will be filed for that series, as appropriate. Dreyfus International Equity Fund Dreyfus Small Cap Equity Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus International Equity Fund June 30, 2016 (Unaudited) Common Stocks - 98.9% Shares Value ($) Australia - 6.6% ASX 89,503 3,064,812 Commonwealth Bank of Australia 224,419 12,593,933 Evolution Mining 2,550,391 4,446,026 Goodman Group 594,867 3,171,015 LendLease Group 414,854 3,934,256 Qantas Airways 954,359 a 2,012,221 Woodside Petroleum 297,863 6,037,773 Belgium - 1.3% Anheuser-Busch InBev 54,059 Brazil - 1.0% APERAM 151,419 Denmark - .5% Danske Bank 94,893 France - 11.9% Airbus Group 76,632 4,449,918 Atos 53,151 4,439,651 AXA 170,458 3,424,449 Capgemini 38,701 3,377,521 Carrefour 221,724 5,485,453 Cie Generale des Etablissements Michelin 49,825 4,720,165 Dassault Aviation 2,823 2,834,132 Eiffage 44,860 3,203,625 Engie 22,537 363,714 Orange 791,363 12,926,193 Pernod Ricard 3,036 338,173 Sanofi 166,974 14,035,552 Thales 43,024 3,610,870 Total 12,580 606,631 Germany - 10.7% Allianz 58,372 8,316,415 Commerzbank 1,219,740 7,911,321 Continental 45,235 8,500,969 Deutsche Post 136,850 3,820,676 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.9% (continued) Shares Value ($) Germany - 10.7% (continued) Evonik Industries 191,324 5,694,735 Infineon Technologies 368,286 5,292,470 Merck 72,240 7,354,651 Siemens 55,372 5,672,225 Vonovia 128,304 4,682,511 Hong Kong - 1.3% AIA Group 1,158,800 Ireland - 1.2% Bank of Ireland 16,007,313 a 3,335,829 CRH 116,547 3,360,849 Israel - 1.9% Teva Pharmaceutical Industries, ADR 198,628 Italy - 2.7% Enel 2,588,765 11,513,575 Prysmian 126,023 2,762,640 Japan - 21.8% Aisin Seiki 191,500 7,773,198 Astellas Pharma 206,800 3,236,273 Chubu Electric Power 394,800 5,621,511 Daiwa House Industry 182,600 5,328,236 Denso 8,800 309,153 East Japan Railway 37,500 3,455,368 Fujitsu 731,000 2,678,729 Japan Airlines 128,300 4,117,981 KDDI 215,900 6,572,281 Mitsubishi Electric 405,000 4,802,156 Mitsubishi UFJ Financial Group 99,100 441,721 Mizuho Financial Group 2,094,400 2,998,509 Murata Manufacturing 48,300 5,418,216 Nintendo 57,200 8,161,589 Nippon Shokubai 45,400 2,590,487 Nippon Telegraph & Telephone 10,500 492,907 Nitto Denko 52,300 3,297,987 Panasonic 1,072,800 9,282,458 Park24 89,800 3,075,566 Seven & i Holdings 248,700 10,383,050 Shionogi & Co. 105,600 5,743,069 Common Stocks - 98.9% (continued) Shares Value ($) Japan - 21.8% (continued) Sony 380,000 11,121,122 Sumitomo Mitsui Financial Group 261,500 7,497,275 Tosoh 553,000 2,536,760 Netherlands - 3.5% Heineken 87,668 8,100,814 Koninklijke Philips 43,184 1,077,508 NXP Semiconductors 62,064 a 4,862,094 Randstad Holding 7,302 294,102 RELX 267,670 4,671,256 Norway - .6% Telenor 180,296 Portugal - .9% Galp Energia 335,231 Singapore - .4% Singapore Exchange 423,400 Spain - 3.3% ACS Actividades de Construccion y Servicios 153,422 4,203,969 Banco Bilbao Vizcaya Argentaria 1,613,630 9,247,092 Gamesa Corp Tecnologica 217,263 4,290,689 Sweden - 2.5% Svenska Cellulosa, Cl. B 189,528 6,043,822 Swedbank, Cl. A 187,751 3,927,296 Volvo, Cl. B 352,544 3,481,419 Switzerland - 7.2% Actelion 31,674 a 5,314,787 Adecco 88,961 4,481,479 Julius Baer Group 119,656 a 4,808,555 Novartis 166,293 13,679,890 Roche Holding 3,479 918,562 Sika 997 4,170,608 Swiss Life Holding 21,981 a 5,077,896 United Kingdom - 19.3% AstraZeneca 207,434 12,348,404 BP 153,269 894,993 Carnival 106,835 4,743,136 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.9% (continued) Shares Value ($) United Kingdom - 19.3% (continued) GlaxoSmithKline 55,383 1,190,646 Imperial Brands 126,191 6,850,294 National Grid 407,225 5,988,478 Prudential 354,518 6,039,530 Royal Dutch Shell, Cl. A 41,990 1,146,476 Royal Dutch Shell, Cl. B 660,672 18,168,084 Shire 97,419 5,999,042 Sky 634,891 7,206,231 Smiths Group 185,027 2,849,938 Standard Chartered 76,788 584,087 Unilever 341,015 16,357,579 Wolseley 98,485 5,104,029 WPP 386,014 8,014,738 United States - .3% iShares MSCI EAFE ETF 25,288 Total Common Stocks (cost $564,328,011) Number of Rights - .0% Rights Value ($) Spain - .0% ACS Actividades de Construccion y Servicios (cost $114,284) 154,124 a Total Investments (cost $564,442,295) % Cash and Receivables (Net) % Net Assets % ADR—American Depository Receipt ETF—Exchange-Traded Fund a Non-income producing security. Portfolio Summary (Unaudited) † Value (%) Financials 20.2 Health Care 15.1 Industrials 12.8 Consumer Discretionary 12.4 Consumer Staples 11.3 Information Technology 6.4 Energy 5.9 Materials 5.8 Utilities 4.4 Telecommunication Services 4.3 Exchange-Traded Funds .3 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus International Equity Fund June 30, 2016 (Unaudited) The following is a summary of the inputs used as of June 30, 2016 in valuing the fund’s investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities - Foreign Common Stocks† 14,839,178 513,491,407 †† - Exchange-Traded Funds 1,411,576 - - Rights† - 108,268 - Other Financial Instruments: Forward Foreign Currency Exchange Contracts ††† - 35,006 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts ††† - (4,383 ) - ) † See Statement of Investments for additional detailed categorizations. †† Securities classified within Level 2 at period end as the values were determined pursuant to the fund’s fair valuation procedures. ††† Amount shown represents unrealized appreciation (depreciation) at period end. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate. Indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Options traded over-the-counter (“OTC”) are valued at the mean between the bid and asked price and are generally categorized within Level 2 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default NOTES probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates and are generally categorized within Level 2 of the fair value hierarchy. Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at June 30, 2016 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Sales: Bank of America Australian Dollar, Expiring 7/1/2016 980,362 728,142 731,155 (3,013 ) Swedish Krona, Expiring 7/1/2016 2,353,179 276,761 278,131 (1,370 ) Swiss Franc, Expiring 7/1/2016 622,222 638,062 637,196 866 NOTES Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Sales: (continued) Barclays Bank Euro, Expiring 7/1/2016 446,004 495,505 494,955 550 7/5/2016 70,404 78,228 78,131 97 Goldman Sachs International Japanese Yen, Expiring 7/1/2016 316,506,740 3,083,019 3,064,995 18,024 JP Morgan Chase Bank Japanese Yen, Expiring 7/5/2016 202,437,784 1,967,421 1,960,372 7,049 Northern Trust Bank British Pound, Expiring 7/1/2016 857,123 1,149,471 1,141,051 8,420 Gross Unrealized Appreciation Gross Unrealized Depreciation ) At June 30, 2016, accumulated net unrealized depreciation on investments was $34,591,866, consisting of $20,130,563 gross unrealized appreciation and $54,722,429 gross unrealized depreciation. At June 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Small Cap Equity Fund June 30, 2016 (Unaudited) Common Stocks - 98.9% Shares Value ($) Banks - 8.6% Bank of Hawaii 12,712 a 874,586 Boston Private Financial Holdings 32,557 383,521 First Republic Bank 13,073 914,979 Synovus Financial 20,622 597,832 UMB Financial 10,876 578,712 Webster Financial 23,916 811,948 Capital Goods - 8.3% AGCO 15,021 a 707,940 Carlisle 2,441 257,965 EnerSys 8,713 518,162 Granite Construction 11,060 503,783 MSC Industrial Direct, Cl. A 9,924 700,237 Snap-on 5,910 932,716 Timken 13,896 426,051 Commercial & Professional Services - 1.3% Clean Harbors 11,845 b Consumer Durables & Apparel - .7% Deckers Outdoor 5,514 a,b Consumer Services - 4.6% Cheesecake Factory 17,457 840,380 Grand Canyon Education 11,045 b 440,916 Service Corporation International 35,913 971,088 Diversified Financials - 1.5% E*TRADE Financial 30,641 b Energy - 6.6% Dril-Quip 9,414 b 550,060 Energen 14,405 694,465 Oceaneering International 13,681 408,515 Oil States International 8,717 b 286,615 RPC 56,385 a,b 875,659 RSP Permian 11,140 b 388,675 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.9% (continued) Shares Value ($) Exchange-Traded Funds - 2.0% iShares Russell 2000 Value ETF 10,025 Food & Staples Retailing - 4.0% Casey's General Stores 7,802 1,026,041 United Natural Foods 19,710 a,b 922,428 Food, Beverage & Tobacco - 2.1% Boston Beer, Cl. A 3,170 a,b 542,165 Hain Celestial Group 9,295 b 462,426 Health Care Equipment & Services - 8.1% Air Methods 18,868 a,b 676,040 Allscripts Healthcare Solutions 19,873 b 252,387 Globus Medical, Cl. A 29,056 b 692,404 LifePoint Health 8,479 b 554,272 MEDNAX 11,732 b 849,749 WellCare Health Plans 8,416 b 902,869 Insurance - 2.6% First American Financial 13,016 523,504 Hanover Insurance Group 8,435 713,770 Materials - 3.1% Compass Minerals International 8,870 a 658,065 Louisiana-Pacific 21,651 b 375,645 Royal Gold 6,731 a 484,767 Media - 2.3% E.W. Scripps, Cl. A 31,377 b 497,012 New York Times, Cl. A 51,578 624,094 Pharmaceuticals, Biotechnology & Life Sciences - 1.5% Cambrex 13,976 b Real Estate - 10.5% CyrusOne 15,485 c 861,895 Empire State Realty Trust, Cl. A 24,741 c 469,832 EPR Properties 10,343 c 834,473 Equity Commonwealth 28,578 b,c 832,477 Healthcare Trust of America, Cl. A 23,933 773,993 National Retail Properties 13,384 c 692,220 Common Stocks - 98.9% (continued) Shares Value ($) Real Estate - 10.5% (continued) Pebblebrook Hotel Trust 23,119 c 606,874 Retailing - 2.1% Dick's Sporting Goods 9,316 419,779 Guess? 15,493 a 233,170 Urban Outfitters 13,142 b 361,405 Semiconductors & Semiconductor Equipment - 3.5% Cirrus Logic 6,093 b 236,347 First Solar 9,805 b 475,346 Semtech 17,762 b 423,801 Teradyne 29,101 572,999 Software & Services - 7.7% Acxiom 20,632 b 453,698 Amdocs 14,544 839,480 Aspen Technology 13,460 a,b 541,630 CoreLogic 12,827 b 493,583 MicroStrategy, Cl. A 1,820 b 318,536 PTC 14,253 b 535,628 WebMD Health 9,836 a,b 571,570 Technology Hardware & Equipment - 6.3% Electronics For Imaging 12,409 b 534,083 F5 Networks 1,659 b 188,861 FLIR Systems 17,213 532,742 IPG Photonics 7,584 b 606,720 National Instruments 23,739 650,449 Vishay Intertechnology 43,702 a 541,468 Transportation - 3.7% Kirby 12,209 b 761,720 Knight Transportation 21,906 582,261 Ryder System 7,428 454,148 Utilities - 7.8% Atmos Energy 12,447 1,012,190 CMS Energy 17,986 824,838 NiSource 40,130 1,064,248 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.9% (continued) Shares Value ($) Utilities - 7.8% (continued) Portland General Electric 19,866 876,488 Total Common Stocks (cost $39,659,788) Other Investment - 1.6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $740,931) 740,931 d Investment of Cash Collateral for Securities Loaned - 8.1% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund, Institutional Shares (cost $3,939,590) 3,939,590 d Total Investments (cost $44,340,309) % Liabilities, Less Cash and Receivables %) ) Net Assets % ETF—Exchange-Traded Fund a Security, or portion thereof, on loan. At June 30, 2016, the value of the fund’s securities on loan was $6,463,534 and the value of the collateral held by the fund was $6,590,849, consisting of cash collateral of $3,939,590 and U.S. Government & Agency securities valued at $2,651,259. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Real Estate 10.5 Money Market Investments 9.7 Banks 8.6 Capital Goods 8.3 Health Care Equipment & Services 8.1 Utilities 7.8 Software & Services 7.7 Energy 6.6 Technology Hardware & Equipment 6.3 Consumer Services 4.6 Food & Staples Retailing 4.0 Transportation 3.7 Semiconductors & Semiconductor Equipment 3.5 Materials 3.1 Insurance 2.6 Media 2.3 Food, Beverage & Tobacco 2.1 Retailing 2.1 Exchange-Traded Funds 2.0 Diversified Financials 1.5 Pharmaceuticals, Biotechnology & Life Sciences 1.5 Commercial & Professional Services 1.3 Consumer Durables & Apparel .7 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Small Cap Equity Fund June 30, 2016 (Unaudited) The following is a summary of the inputs used as of June 30, 2016 in valuing the fund’s investments: Level 2 - Other Level 3 - Level 1 - Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities - Domestic Common Stocks† 46,978,539 - Exchange-Traded Funds 975,332 - - Mutual Funds 4,680,521 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the funds rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At June 30, 2016, accumulated net unrealized appreciation on investments was $8,294,086, consisting of $9,700,990 gross unrealized appreciation and $1,406,907 gross unrealized depreciation. At June 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Stock Funds By: /s/ Bradley J.
